Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on March 30, 2017, the amendments to the claims filed on August 29, 2019, the Request for Continued Examination filed on March 10, 2020, the amendments to the claims filed on September 14, 2020, and the Request for Continued Examination filed on February 2, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the recitation, “to request initiation the financial action” in lines 38-39of claim 1, similarly .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "more likely to contribute" in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term "more likely to contribute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by the phrase, “more likely to contribute” has the user contributed before when in a similar situation?  What makes one environment more likely and one environment less likely?  Since the metes and bounds of the claims cannot be determined, they are indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 23-25 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 8 and computer readable storage medium Claim 15.  Claim 1 recites the limitations of receiving a request to link a financial account of the user to the financial account maintained by a financial institution; responsive to linking the financial account, tracking financial transactions stored in association with the account; determining, using the tracked financial transactions, a recurring transaction of the user exceeding a transaction frequency threshold, the recurring transaction corresponding to a vendor type associated with discretionary spending; identifying, using the tracked financial transactions, a new transaction occurring at a vendor of the vendor type corresponding to the recurring transaction, the new transaction indicative that the user is in an environment where the user is more likely to contribute to an investment account; identifying a tangible item typically purchased from vendors of the vendor type in conjunction with the recurring transaction, the tangible item having a monetary value; responsive to identifying the new transaction present a prompt to preempt the user performing discretionary spending associated with the recurring transaction; present a prompt, the prompt including: a graphical object image representing the tangible item and the monetary value of the tangible item; a long-term monetary value representing an amount of money saved over a time period if the monetary value associated with the recurring transaction was invested in an investment account; and a message suggesting the user take a financial action related to the tangible item in order to save towards the long-term monetary value, the financial action including requesting the monetary value associated with the recurring transaction be transferred to the investment account; and one or more controls to enable the user to request initiation of the financial action; receiving an indication that the user used one or more controls to request initiation of the financial action; and responsive to receiving the indication, requesting a transfer of the monetary value from the financial account to the investment account.  

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Suggesting the user take the financial action related to a recurring transaction of a tangible item recites a commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server computer system, network, database, and mobile client device in Claim 1, the processor, memory, server computer system, network, database, and mobile client device in claim 8, and the processor, server computer system, network, database, and mobile client device in claim 15 are just applying generic computer components to the recited abstract limitations.  The prompt in Claims 1, 8, and 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite server computer system, network, database, and mobile client device in Claim 1, the processor, memory, server computer system, network, database, and mobile client device in claim 8, and the processor, server computer system, network, database, and mobile client device in claim 15.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0052, 0056, 0064-0066, 0125] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 4, 6, 7, 9, 11, 13-14, 16, 18-21, and 23-25 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4, 6, 7, 9, 11-13, 16, 18-21, and 23-25 are directed to an abstract idea.  Thus, the claims 1, 2, 4, 6-9, 11, 13-16, 18-21, and 23-25 are not patent-eligible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-9, 11, 13-16, 18-21, and 23-25 have been considered but are moot because arguments do not apply to the current rejection.

	
Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 16-22) are acknowledged, however they are not persuasive.  

Applicant’s arguments that the claims are, “eligible because the user’s mobile client device, a particular machine, is integral to the claim” (Remarks, pages 16-20), are acknowledged, however they are not persuasive.  Specifically, applicant’s specification sets forth that the “user’s mobile client device” is, “For the purposes of this disclosure, it will be appreciated that the remote computing system 30 may be referred to in various ways, such as but not limited to 'device,' 'processor-based mobile device,' 'mobile device,' 'electronic device,' 'processor-based mobile electronic device,' 'mobile electronic device,' 'wireless electronic device,' or 'location-capable wireless device.' In particular embodiments, the remote computing system 30 includes a smartphone or tablet computer.” (paragraph [0064]) and that, “Although described with reference to personal computers and the Internet, one skilled in the art could apply the principles discussed here to any computing or mobile computing environment. Further, one skilled in the art could apply the principles discussed here to communication mediums beyond the Internet.” (paragraph [0052]).  It is clear from applicant’s specification that no particular machine is contemplated, but rather that, “any computing or mobile computing environment” will be able to perform the invention.  The mobile user client device is not a particular device but rather a known device performing its known capabilities of sending and receiving data.  Therefore, the focus of the claims is not on such an improvement in computers (mobile user client device) as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that, “the claim language includes additional elements beyond the purported abstract idea” (Remarks, pages 20-22), are acknowledged, however they are not persuasive.  Specifically, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”).  Therefore, the 35 USC 101 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
2/25/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693